In a matrimonial action, the parties cross-appeal from so much of a judgment of divorce of the Supreme Court, Nassau County, entered April 19, 1977, as made provision with respect to alimony, child support and counsel fees. Judgment modified, on the facts, by increasing the award of alimony from $160 per week to $200 per week. As so modified, judgment affirmed insofar as appealed from, with costs payable to plaintiff. In our opinion, the alimony award of $160 a week was inadequate to the extent indicated herein. We find no basis for otherwise disturbing thf determination of Special Term. Martuscello, J. P., Suozzi, Rabin and Hawkins, JJ., concur.